Kruse, J. (dissenting):
The charter requires the claim to be “ by a writing signed by the claimant and properly verified by him * * although the precise manner and form of the verification is not prescribed. I think the omission to verify the plaintiff’s claim could be waived by the defendant. The defect was one of form rather than substance.
The notice was in exact conformity to the provisions of the defendant’s charter, except that it was not verified. It stated with precision the time, place, cause and extent of the plaintiff’s injury, and was timely served upon the clerk of the village, as the charter prescribes. The board of trustees ordered the notice placed on file and referred it to a committee for investigation, of which the village attorney was a member.
The complaint embodied the same facts, and was' verified and served with the summons, and no question was ever raised that the notice was not in proper form or that it had not been verified, until the trial of the action.
McLennan, P. J., concurred.
Judgment and order reversed and new trial ordered, with costs to appellant to abide event.